Case 9:19-cv-80196-AMC Document 23 Entered on FLSD Docket 04/09/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                             Case No. 19-cv-80196-BLOOM/Reinhart

  MARTIN E. O’BOYLE, et al.,

         Plaintiffs,

  v.

  TOWN OF GULFSTREAM, et al.,

         Defendants.
                                        /


       UNOPPOSED MOTION FOR SUBSTITUTION OF COUNSEL FOR PLAINTIFFS

         Plaintiffs Martin E. O’Boyle, Jonathan R. O’Boyle, William Ring, Commerce Group, Inc.

  and Commerce GP, Inc. move for an order substituting L. Martin Reeder, Jr., and the law firm of

  Atherton Galardi Mullen & Reeder PA and Charles D. Tobin and the law firm of Ballard Spahr

  LLP for Enrique D. Arana, Jason P. Kairalla, Justin S. Wales, and Richard J. Ovelmen1 of Carlton

  Fields, P.A. as counsel for Plaintiffs in this action, relieving Mr. Arana, Mr. Kairalla, Mr. Wales,

  Mr. Ovelmen and Carlton Fields, P.A. from all further responsibility as counsel, and directing the

  Clerk to withdraw the appearances of Mr. Arana, Mr. Kairalla, Mr. Wales, and Mr. Ovelmen as

  counsel for Plaintiffs.

         Plaintiffs have requested and approve this substitution of counsel, and Enrique D. Arana,

  Jason P. Kairalla, and Justin S. Wales of Carlton Fields, P.A. do not oppose this substitution. The

  undersigned has conferred with counsel for Defendants, who have no objection to the substitution.




  1
   Mr. Ovelmen appeared as counsel on behalf of Plaintiffs in this action. Sadly, Mr. Ovelmen
  passed away unexpectedly in January 2020.
Case 9:19-cv-80196-AMC Document 23 Entered on FLSD Docket 04/09/2020 Page 2 of 3




                                 RULE 7.1(a)(3) CERTIFICATION

         Pursuant to Southern District of Florida Local Rule 7.1(a)(3), I hereby certify that

  Defendants Town of Gulf Stream and Wantman Group, Inc., have indicated they have no objection

  to the relief sought herein.

  Dated: April 9, 2020


 ATHERTON GALARDI MULLEN                         CARLTON FIELDS, P.A.
 & REEDER PA                                     100 SE Second Street, Suite 4200
 224 Datura Street, Suite 815                    Miami, Florida 33131-2803
 West Palm Beach, FL 33401                       Phone: (305) 530-0050
 Phone: (561) 293-2530                           Fax: (305) 530-0055
 Fax: (561) 293-2593
                                                 By: /s/ Enrique D. Arana
 By: /s/ Martin Reeder                           Enrique D. Arana (FBN 189316)
 L. Martin Reeder, Jr.                           Jason P. Kairalla (FBN 594601)
 Florida Bar No. 308684                          Justin S. Wales (FBN 99212)
 E-mail: martin@athertonlg.com                   earana@carltonfields.com
                                                 jkairalla@carltonfields.com
 BALLARD SPAHR LLP                               jwales@carltonfields.com
 1909 K Street, NW, 12th Floor
 Washington, DC 20006-1157
 Tel.: (202) 661-2218

 By: /s/ Charles D. Tobin
 Charles D. Tobin
 Florida Bar No. 816345
 Email: tobinc@ballardspahr.com
Case 9:19-cv-80196-AMC Document 23 Entered on FLSD Docket 04/09/2020 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 9, 2020 I electronically filed the foregoing with the

  Clerk of the Court using the CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record on the below Service List via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Filing.

                                                        By: /s/ Martin Reeder
                                                        L. Martin Reeder, Jr.
                                                        Florida Bar No. 308684


                                           SERVICE LIST

  Enrique Daniel Arana                                  Hudson Carter Gill
  Jason Patrick Kairalla                                Jeffrey Lawrence Hochman
  Justin Samuel Wales                                   JOHNSON, ANSELMO, MURDOCH,
  CARLTON FIELDS, P.A.                                  BURKE, PIPER & HOCHMAN, PA
  Miami Tower                                           2455 E. Sunrise Boulevard
  100 S.E. Second Street, Suite 4200                    Suite 1000
  Miami, FL 33131-2113                                  Fort Lauderdale, FL 33304
  Tel.: 305-347-6876                                    954-463-0100
  Fax: 305-530-0055                                     Fax: 954-463-2444
  Email: earana@carltonfields.com                       Email: hgill@jambg.com
  Email: jkairalla@carltonfields.com                    Email: Hochman@jambg.com
  Email: jwales@carltonfields.com                       Counsel for Defendant, Town of Gulf Stream
  Counsel for Plaintiffs, Martin E. O’Boyle,
  Jonathan R. O’Boyle, William Ring,                    Robert F. Tacher
  Commerce Group, Inc. and Commerce GP,                 LAW OFFICE PETERSON BERNARD
  Inc.                                                  707 SE 3rd Avenue, 5th Floor
                                                        Fort Lauderdale, FL 33309
                                                        Tel.: 954-763-3200
                                                        Fax: 954-728-9019
                                                        Email: rtacher@ftl-law.com
                                                        Counsel for Defendant, Wantman Group,
                                                        Inc.
